The Honorable Mary Anne Salmon State Senator #29 Heritage Park Circle North Little Rock, AR 72116
Dear Senator Salmon:
You have presented the following question for my opinion:
  If a person was participating in a municipal health plan as an employee on or before August 1, 1997 and subsequently retired at age 50 with 20 years of service, can the person be dropped from the plan or is the municipal health benefit fund required to continue to provide coverage?
RESPONSE
It is my opinion that the municipality is not required to continue to provide health benefit coverage for the person you have described. However, the municipality is not prohibited from doing so.
This question is governed by A.C.A. § 24-12-129 and -130.
Section 129 states:
  When any municipal official or municipal employee age fifty-five (55) or over who has completed twenty (20) years of service to the municipality and who is vested in the retirement system retires, the official or employee may continue to participate in the municipality's health care plan, receiving the same medical benefits and paying the same premium as active employees as long as the retired official or employee pays both employer and employee contributions to the health care plan.
A.C.A. § 24-12-129.
Under the above quoted provision, in order for persons who retire after August 1, 19971 to be entitled to continue to participate in a municipal health care plan after retirement, the following conditions must be met:
(1) The person must be age fifty-five at the time of retirement;
(2) The person must be vested in the retirement system; and
  (3) The person must have completed twenty years of service to the municipality.
The person you have described did not meet the first condition above because (as you have described the situation) he was age fifty at the time of his retirement, rather than age 55.
I must therefore conclude that the municipality is not required to continue to provide this person with health benefit coverage. Nevertheless, the municipality is expressly authorized to do so by A.C.A. § 24-12-130, which states:
 Nothing contained in § 24-12-129 should be interpreted to prevent a municipality from providing benefits contained in § 24-12-129 to retirees who are less than age fifty-five (55) or who have completed fewer than twenty (20) years of municipal service. Further, any person who qualified and participated in a municipal health care plan under §  24-12-129 shall continue to be eligible to participate in the health care plan after August 1, 1997.2
A.C.A. § 24-12-130 (emphasis added).
Under this express authority, the municipality may permit the person you have described to continue to participate in the municipality's health care plan despite the fact that he retired at age 50.
I must also point out that the provisions of any contract between the municipality and the person you have described must be considered and may impact the situation.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
1 August 1, 1997 was the effective date of Act 1098 of 1997, which added the 20-year requirement. See Op. Att'y Gen. No. 97-144. Prior to that date, the only two requirements for continued participation in the municipal health care plan pursuant to A.C.A. § 24-12-129 were that the employee be age 55 at the time of retirement and that the employee be vested in the retirement system.
2 I note that the final sentence of Section 130, which was added to the statute by Act 1098 of 1997, see Op. Att'y Gen. No. 2003-234, does not apply to the person you have described. Even if he participated in the municipality's health care plan prior to August 1, 1997, he did not do so as a result of qualifying to do so under Section 129 (according to your description of this person's situation). Indeed, assuming that your description of this person is accurate, he could not have qualified under Section 129 because he was not age 55. Rather, as you describe the situation, he was participating in the plan prior to August 1, 1997 as an employee, not as a retiree.